UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4776



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON LAMONT WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-03-120)


Submitted:   January 27, 2006          Decided:     February 28, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Flax, Richmond, Virginia, for Appellant.     Paul J.
McNulty, United States Attorney, Michael J. Elston, Michael C.
Wallace, Sr., Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jason   Lamont    Williams     was    convicted    by    a   jury    of

possession with intent to distribute heroin, 21 U.S.C. § 841

(2000), felon in possession of a firearm, 18 U.S.C. § 922(g)(1)

(2000), and possession of a firearm in furtherance of a drug

trafficking offense, 18 U.S.C. § 924(c) (2000).               He was sentenced

to 101 months of imprisonment.        On appeal, Williams (1) challenges

the sufficiency of the evidence to support his convictions; (2)

argues that his convictions under both § 924(c) and § 922(g)(1)

violate    the   Double   Jeopardy   Clause;      and   (3)   contends    he    was

sentenced in violation of United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005).       For the reasons that follow, we affirm.

            Williams      first   argues     on   appeal      that    there     was

insufficient evidence to support his convictions.                    A defendant

challenging the sufficiency of the evidence “bears a heavy burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                   To

determine if there was sufficient evidence to support a conviction,

this court considers whether, taking the evidence in the light most

favorable to the Government, substantial evidence supports the

verdict.    Glasser v. United States, 315 U.S. 60, 80 (1942).                   The

court reviews both direct and circumstantial evidence and permits

the “[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”              United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Witness credibility


                                     - 2 -
is within the sole province of the jury, and the court will not

reassess the credibility of testimony.   United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989).      We have reviewed the parties’

arguments and the materials submitted in the joint appendix and

conclude that sufficient evidence supports the jury’s verdict on

all counts.*

          Next, Williams argues that his convictions under both

§ 924(c) and § 922(g)(1) are prohibited by the Double Jeopardy

Clause.   While it is true that the Double Jeopardy Clause of the

Fifth Amendment prohibits multiple punishment for the same offense,

see United States v. Johnson, 32 F.3d 82, 84 (4th Cir. 1994), two

offenses are not the “same” for double jeopardy purposes if one

offense requires proof of an element not included as proof of the

other offense. See Blockburger v. United States, 284 U.S. 299, 304

(1932).   Because § 924(c) requires possession of a firearm “in

furtherance of” a drug trafficking crime, not just mere possession,

and a violation of § 922(g) requires that the defendant be a

previously convicted felon, punishment for a violation of both

offenses does not violate the Double Jeopardy Clause.    See United




     *
      To the extent Williams argues that the Government failed to
prove that he knew that his possession of a gun violated federal
law, we find this argument without merit. See United States v.
Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc) (rejecting
notion that the Government is required to prove knowledge of felony
status).

                              - 3 -
States v. Johnson, 977 F.2d 1360, 1375 (10th Cir. 1992) (collecting

cases).

            Last, Williams argues that he was sentenced in violation

of Booker.       In Booker, the Supreme Court concluded the federal

sentencing guidelines’ requirement that courts impose sentencing

enhancements based on facts found by the judge by a preponderance

of the evidence violated the Sixth Amendment.         Booker, 125 S. Ct.

at 746, 750.       The Court remedied the constitutional violation by

severing two statutory provisions, 18 U.S.C.A. § 3553(b)(1) (West

Supp. 2005) (requiring sentencing courts to impose a sentence

within the applicable guideline range), and 18 U.S.C.A. § 3742(e)

(West 2000 & Supp. 2005) (setting forth appellate standards of

review    for    guideline   issues),   thereby   making   the    guidelines

advisory.       Booker, 125 S. Ct. at 756-57.     The guidelines are now

advisory, and the district court may impose a sentence within the

range prescribed by the statute of conviction, as long as the

sentence is reasonable.       Id.

            When a Booker sentencing claim is raised for the first

time on appeal, this court reviews for plain error.                   United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).             To meet the

plain error standard:        (1) there must be an error; (2) the error

must be plain; and (3) the error must affect substantial rights.

United States v. Olano, 507 U.S. 725, 732-34 (1993).             If the three

elements of the plain error standard are met, the court may


                                    - 4 -
exercise its discretion to notice error only if the error seriously

affects “the fairness, integrity, or public reputation of judicial

proceedings.”      Id. at 736 (citation omitted).      Because Williams’

federal guidelines range was not increased based on judicial

factfinding, we find that no Sixth Amendment violation occurred.

            With   respect   to   the   mandatory   application   of   the

guidelines, because Williams did not object below, this claim is

also reviewed for plain error.          See United States v. White, 405

F.3d 208, 215 (4th Cir. 2005).          Here, the sentencing transcript

contains no nonspeculative basis on which this court could conclude

that the district court would have sentenced Williams to a lesser

sentence had the court proceeded under an advisory guideline

regime. Thus, we find that Williams has failed to demonstrate that

the plain error in sentencing him under a mandatory guideline

scheme affected his substantial rights.        See id. at 225.

            Accordingly,     we   affirm   Williams’   convictions     and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 5 -